PER CURIAM.
Phillip Small appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2000) complaint as frivolous. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Small v. Terry, No. CA-04-240-1 (W.D.N.C. Dec. 1, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials be*644fore the court and argument would not aid the decisional process.

AFFIRMED